Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 July 2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
2.	Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergman et al., US 2,662,353.
	Bergman et al. disclose the claimed invention including a permanent body (10) having a magnetic element (26) and also defining a plurality of pilot holes (27, 28), a replaceable tip having a proximate end and a distal end (29, 32, Figure 2), the proximate end being opposite the distal end (upper and lower ends, Figure 2) and having a plurality of protrusions (30, 31) and a magnetically susceptible element (29), wherein the magnetic element is arranged in an engagement portion and configured to attract the magnetically susceptible element to engage the proximate end to the permanent body (see Figures; Column 3 Lines 11-35), and wherein the plurality of protrusions are each configured to engage with a corresponding one of the plurality of pilot holes to mechanically couple the replaceable tip to the permanent body (see Figures; Column 3 Lines 11-35). Regarding claim 3, the permanent body and replaceable tip are made of a heat responsive material (body is made of a non-metallic material, Column 1 Line 46 and tip is made of metal and cushioning material, Column 2 Lines 30-37; these materials respond in some manner to heat).
	In Bergman et al. the permanent body has the pilot holes and the replaceable tip has the protrusions, instead of the opposite. Claim 1 recites that the permanent body comprises a plurality of protrusions and the replaceable tip has a plurality of pilot holes. MPEP 2144.04 discusses legal rationale relating to the reversal of parts and it is noted that the protrusions and pilot holes function in a typical male connector and female connector engagement. 
.
3.	Claims 1- 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grundy, US 6,276,023 in view of Bergman et al., US 2,662,353.
	Grundy discloses the claimed invention including a permanent body having a protrusion (15, end of 15 is a protruding part), a replaceable tip (20) having a proximate end (upper end of 20 as oriented in Figures 1-3) and a distal end (end having 22) and defining a single hole (at 25). Regarding claim 2, the distal end of the replaceable tip is defined by a beveled scraping edge (see side profile of 22, Figure 3). Regarding claim 3, the permanent body and replaceable tip are made of a heat responsive material (body is made of a wood or dowel rod, Column 3 Lines 53-54 and tip is made of sponge and scouring pads, Column 3 Lines 28-29 and 61-63; these materials respond in some manner to heat).
Grundy, as discussed, the permanent body has a single protrusion as part of the permanent body that corresponds to a single hole of the replaceable tip, but discusses that “Attachment means can be one of many known construction methods…” (Column 3 Lines 34-41). Grundy does not disclose that the permanent body has a plurality of protrusions, the replaceable tip defining a plurality of pilot holes and a magnetically susceptible element.
As stated previously, Bergman et al. teach a permanent body (10) having a magnetic element (26) and also defining a plurality of pilot holes (27, 28), a replaceable tip having a 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the attachment means of Grundy to for the attachment structure taught by Bergman et al. so that in place of the single protrusion there is a plurality of protrusions and in place of the single hole there is a plurality of holes to receive the protrusions and wherein there is also a magnetically susceptible element in an engagement portion, so that the permanent body and replaceable tip can be easily and quickly attached or removed in order to replace the tip portion.
4.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergman et al., US 2,662,353 in view of Feild, US 2,417,356.
Bergman et al. discloses all elements previously discussed with regards to claim 1, however fails to discuss that the plurality of protrusions each comprise one or more threaded studs arranged complementary to the corresponding one of the plurality of pilot holes of the 
Feild teaches a similar device to Bergman et al. wherein there is a permanent body (22) having a protrusion (23) and a replaceable tip (10, 11, 14) having a pilot hole (17), the protrusion corresponding to the pilot hole (Figures 1-2) and the protrusion comprising a threaded stud (in that it is a screw body (23, Figure 3), the stud is threaded so that it locks within the hole (Column 3 Lines 4-14).
It would have been obvious for one of ordinary skill in the art before the effective filing date to modify the protrusions of Bergman et al. so that they are threaded studs, as taught by Feild so that the studs can be locked into place.
Allowable Subject Matter
5.	Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
6.	Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura C Guidotti whose telephone number is (571)272-1272. The examiner can normally be reached typically M-F, 6am-9am, 10am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



lcg